EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Christopher J. Bezak (Reg. No. 63,241) on January 26, 2022.

The application has been amended as follows: 

Replaced Claims 1 – 12 with the following:

1.	A method for determining a wrong direction of travel of a traffic participant using a heat map of a surface area, the method comprising:
receiving, at a hardware processor, sensor data from at least one sensor in communication with the hardware processor and positioned such that the surface area is within a field of view of the at least one sensor; 
identifying, at the hardware processor, a plurality of traffic participants and a direction of travel of the plurality of traffic participants;
generating, at the hardware processor, the heat map of the direction of travel of the plurality of traffic participants of the surface area;
receiving, at a hardware processor, sensor data indicating a direction of travel and a location of the traffic participant; and
determining, with the hardware processor, the traffic participant is traveling in an opposing direction to the direction of travel of the plurality of traffic participants based on the direction of travel and the location of the traffic participant and the heat map of the direction of travel of the plurality of traffic participants.

2.	The method of claim 1, further comprising providing a warning to the plurality of traffic participants that indicates the traffic participant is traveling in the opposing direction to the travel direction of the plurality of traffic participants.

3.	The method of claim 1, further comprising providing a warning to the traffic participant that indicates the traffic participant is traveling in the opposing direction to the travel direction of the plurality of traffic participants.

4.	The method of claim 1, further comprising updating the heat map to reflect a new second direction of travel of the plurality of traffic participants.

5.	The method of claim 1, wherein the heat map comprises multiple zones of the surface area within the field of view, and 
wherein each zone of the multiple zones is assigned a direction of travel on the heat map.

6.	The method of claim 5, further comprising determining a zone of the multiple zones in which the traffic participant is located based upon the sensor data, 
wherein the direction of travel of the traffic participant is compared to zone data on the heat map that corresponds to the location of the traffic participant.

7.	A traffic monitoring system comprising:
a hardware processor; and
hardware memory in communication with the hardware processor, the hardware memory storing instructions that when executed on the hardware processor cause the hardware processor to perform operations comprising:
receiving, at a hardware processor, sensor data from at least one sensor in communication with the hardware processor and positioned such that the surface area is within a field of view of the at least one sensor; 
identifying, at the hardware processor, a plurality of traffic participants and a direction of travel of the plurality of traffic participants;
generating, at the hardware processor, the heat map of the direction of travel of the plurality of traffic participants of the surface area;
receiving, at a hardware processor, sensor data indicating a direction of travel and a location of a traffic participant; and
determining, with the hardware processor, the traffic participant is traveling in an opposing direction to the direction of travel of the plurality of traffic participants based on direction of travel and the location of the traffic participant and the heat map of the direction of travel of the plurality of traffic participants.

8.	The system of claim 7, wherein the instructions that when executed on the hardware processor cause the hardware processor to perform operations further comprising providing a warning to the plurality of traffic participants that indicates the traffic participant is traveling in the opposing direction to the travel direction of the plurality of traffic participants.

9.	The system of claim 7, wherein the instructions that when executed on the hardware processor cause the hardware processor to perform operations further comprising providing a warning to the traffic participant that indicates the traffic participant is traveling in the opposing direction to the travel direction of the plurality of traffic participants.

10.	The system of claim 7, wherein the instructions that when executed on the hardware processor cause the hardware processor to perform operations further comprising updating the heat map to reflect a new second direction of travel of the plurality of traffic participants.

11.	The system of claim 7, wherein the instructions that when executed on the hardware processor cause the hardware processor to perform operations further comprising defining multiple zones of the surface area within the field of view, 
wherein each zone of the multiple zones is assigned a direction of travel on the heat map.

12.	The system of claim 7, wherein the instructions that when executed on the hardware processor cause the hardware processor to perform operations further comprising determining a zone of the multiple zones in which the traffic participant is located based upon the sensor data, 
wherein the direction of travel of the traffic participant is compared to zone data on the heat map that corresponds to the location of the traffic participant.

Reasons for Allowance

4. 	The closest prior art to the subject matter of independent claim 1 is the Switkes publication wherein it discloses a method for determining a wrong direction of travel of a traffic participant using a heat map of a surface area (see Figs. 2 - 3, 8, 12 - 13, ¶0037, and ¶0081.  In particular see Fig. 8, and ¶0037 and ¶0081, Switkes teaches wherein a heat map herein conventionally defined as a graphical representation of data where values with certain significance or emphasis, including but not limited to weight, intensity, importance, etc., being denoted by color differentiation – can be used to represent a vehicle traveling in an opposite direction), the method comprising: 
generating, at the hardware processor, the heat map of the direction of travel of the plurality of traffic participants of the surface area.  (See Figs. 3, 8, 13, ¶0037, and ¶0081, Switkes teaches wherein a heat map herein conventionally defined as a graphical representation of data where values with certain significance or emphasis, including but not limited to weight, intensity, importance, etc., being denoted 
Then, Erban’s publication is introduced to combine with Switkes’ vehicle platooning management system to cure the gaps that Switkes has in disclosing the claimed invention.
Erban’s work presents a wrong-way driver recognition system wherein it recognizes a wrong-way driver vehicle, wherein the wrong-way driver vehicle represents a vehicle or a third-party vehicle which is traveling on a lane against a direction of travel.
Erban teaches receiving, at a hardware processor, sensor data from at least one sensor in communication with the hardware processor.  (See Figs. 1, 3 - 5, and ¶0031 - ¶0032.  In particular, see Figs. 1.  See ¶0032, "the wrong drive 142 of the vehicle 100 also in the area of the roadway 135 outside the junction 105 be recognized when, for example, from an image data sensor 170 (such as a camera, a radar sensor and / or a LIDAR sensor) recorded image data 172 be evaluated. In this case, it can be detected, for example, that one or more foreign vehicles 175 the (ego) vehicle 100 accommodated. Such a responsiveness of a foreign vehicle 175 can be recognized, for example, that in an optical image taken by a camera, the arrangement of headlamps 180 of a relevant other vehicle 175 is evaluated, the other vehicle 175 can be classified as "oncoming", for example if the headlights 180 be recognized in terms of size and / or light color as headlights”) and positioned such that the surface area is within a field of view of the at least one sensor (see  Figs. 1 - 5, ¶0011, and  ¶0032.  In particular, see Fig. 1, and ¶0032, "the wrong-way trip 142 of the vehicle 100 can also be detected in the area of the lane 135 outside the junction 105 if, for example, image data 172 
Erban’s wrong-way driver recognition system further teaches identifying, at the hardware processor, a plurality of traffic participants and a direction of travel of the plurality of traffic participants (see Fig. 1, and ¶0034); 
Additionally, Erban teaches receiving, at a hardware processor, sensor data indicating a direction of travel and location of the traffic participant.  (See Figs. 1, 3 - 5, ¶0020, and ¶0031 - ¶0032.  In particular, see ¶0020, "the device controls the vehicle or the third-party vehicle. For this purpose, the device can, for example, access sensor signals such as the signals representing the geographical coordinates and / or the image data or data derived therefrom such as speed or acceleration data of the vehicle or other vehicle."  See ¶0032, "the wrong-way trip 142 of the vehicle 100 can also be detected in the area of the lane 135 outside the junction 105 if, for example, image data 172 recorded by an image data sensor 170 (such as a camera, a radar sensor and / or a LIDAR sensor) are evaluated.  It can be detected here, for example, that one or more third-party vehicles 175 are approaching the (ego) vehicle 100... image data 172 displayed by a radar sensor, a detected Doppler effect can be evaluated, so that a direction of travel of the corresponding third-party vehicle 175 can be recognized very easily as a result."  Emphasis added.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 7. As such, a person skilled in the art would not modify Switkes in view of Erban, or any other combination thereof, to provide the method for determining, with the hardware processor, the traffic participant is traveling in an opposing direction to the direction of travel of the plurality of traffic participants based on the direction of travel and the location of the traffic participant and heat map of the direction of travel of the plurality of traffic participants.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for determining, with the hardware processor, the traffic participant is traveling in an opposing direction to the direction of travel of the plurality of traffic participants based on the direction of travel and the location of the traffic participant and heat map of the direction of travel of the plurality of traffic participants.
In particular, the prior art is silent in teaching, or suggesting a method for detecting wrong way direction based upon surface area of using a heat map.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661